Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first section”, “first cross sectional area”, “first opening”, “second cross sectional area”, “first direction”, “second direction” and “second direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2584510 (hereinafter GB ‘510).
As regarding claim 1, GB ‘510 discloses the claimed invention for a particle separator assembly, comprising: an airbox providing an outer tapered portion tapering from a first section having a first cross sectional area to a first opening having a second cross sectional area less than the first cross sectional area; a flow diverter providing an inner tapered portion that tapers to a second opening; an air filter housed by the airbox, wherein the air filter is spaced from the second opening in a first direction, and the first opening is spaced from the second opening in a second direction opposite the first direction (annotated fig. 1).

    PNG
    media_image1.png
    604
    521
    media_image1.png
    Greyscale

As regarding claim 2, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention for wherein the flow diverter is a separate, drop-in component (annotated fig. 1).
As regarding claim 3, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention for wherein the first opening and second opening are centered about a common axis (annotated fig. 1).
As regarding claim 4, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention for wherein the first opening has a circular cross section (annotated fig. 1).
As regarding claim 5, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention for wherein the second opening has a circular cross section.
As regarding claim 6, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention for wherein the second opening has a third cross sectional area greater than the second cross sectional area (annotated fig. 1).
As regarding claim 8, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention for a duckbill provided at the first opening (annotated fig. 1).
Claims 9-11, 13 and 15-17 are also rejected with similar reasons as stated in claims 1-6 and 8 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2584510 (hereinafter GB ‘510) as applied to claims 1 and 9 above.
As regarding claims 7 and 14, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention except for wherein a radially outer surface of the inner tapered portion has a concave curvature, and a radially inner surface of the inner tapered portion has a convex curvature.  Conrad (US 20140237965) teaches wherein a radially outer surface of the inner tapered portion (71 of fig. 21) has a concave curvature, and a radially inner surface of the inner tapered portion has a convex curvature (fig. 21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein a radially outer surface of the inner tapered portion has a concave curvature, and a radially inner surface of the inner tapered portion has a convex curvature as taught by Conrad in order to enhance cyclonic separator performance.
As regarding claim 12, GB ‘510 discloses all of limitations as set forth above.  GB ‘510 discloses the claimed invention except for wherein the intake duct is positioned in an offset position relative to a center of the airbox.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the intake duct is positioned in an offset position relative to a center of the airbox in order to enhance system performance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773